Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and amendments filed on 02/11/2021 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have amended claim 29, and added a new claim 35. Thus, amended claims 29-35 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claim 29 and claims 30-34 depending therefrom rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 29-34 rejected under 35 U.S.C. 112(a), is being withdrawn due to claim amendments. 
Withdrawn-Claim Rejections: 35 USC § 101
Previous rejection of claims 29 and 34 rejected under 35 U.S.C. 101, is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejection of claims 29-33 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lagarias et al., (US 8,735,555, in IDS), is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejection of claims 29-33 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Shcherbakova et al., (Chem. Biol., 2015, Vol. 22: 1540-1551), is being withdrawn due to submission of an affidavit in the parent 
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 29-34 rejected under 35 U.S.C. 103(a) as being unpatentable over (i) Lagarias et al., (US 8,735,555, in IDS) or (ii) Shcherbakova et al., (Chem. Biol., 2015, Vol. 22: 1540-1551, in IDS) as applied to claims 29-33 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of Yu et al., (US 2015/0353609 A1, in IDS, is being withdrawn due to claim amendments and persuasive arguments.   
Withdrawn-Double Patenting rejection
Previous rejection of claims 29-34 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US 10,442,839 B2, is being withdrawn due to claim amendments and persuasive arguments.   
Allowable Subject Matter
Claims 29-35 are allowed.

The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests isolated nucleic acid and host cells comprising said recombinant nucleic acid molecule encoding a near-infrared protein, said encoded near-infrared protein comprising an amino acid sequence having at least 98.5% or greater identity to the amino acid sequence of SEQ ID NO: 15 …, as claimed in allowed claims 29-35.
Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GANAPATHIRAMA RAGHU/Primary Examiner, Art Unit 1652